

Exhibit 10.32




FORMULA FOR DETERMINING 2020 TARGET PERFORMANCE SHARE UNIT ("PSU")
AND RESTRICTED STOCK UNIT ("RSU") AWARDS TO BE ISSUED TO NAMED EXECUTIVE
OFFICERS


The target number of PSUs and RSUs to be issued to each Named Executive Officer
listed below for 2020 will be determined in accordance with the following
formula:


2020 Target Number PSU Awards tied to Relative TSR
=
Base Salary as of 1/1/2020
X
Long-Term Incentive Target listed below
X
60%
Thirty-trading-day average closing price of Ameren Corporation Common Stock on
The New York Stock Exchange prior to the grant date



2020 Target Number PSU Awards tied to Renewable Generation & Energy Storage
=
Base Salary as of 1/1/2020
X
Long-Term Incentive Target listed below
X
10%
Thirty-trading-day average closing price of Ameren Corporation Common Stock on
The New York Stock Exchange prior to the grant date



2020 Target Number RSU Awards
=
Base Salary as of 1/1/2020
X
Long-Term Incentive Target listed below
X
30%
Thirty-trading-day average closing price of Ameren Corporation Common Stock on
The New York Stock Exchange prior to the grant date








NAMED EXECUTIVE OFFICER
LONG-TERM INCENTIVE TARGET AS PERCENT OF BASE SALARY
Baxter
400%
Moehn
300%
Lyons
300%
Mark
170%
Diya
160%
Nwamu
150%
Amirthalingam
100%





